Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 16/324,294 received February 8, 2019. Claims 4, 6-8, 11 and 15-18 are amended, and claims 1-3, 5, 9-10 and 12-14 are left as original.
Drawings
The drawings are objected to because the numbering of elements in Fig. 5 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2016/0062319 A1 (hereinafter Kim) in view of Greenberg et al. U.S. PGPub 2010/0145236 A1 (hereinafter Greenberg) and Veluppillai et al. U.S. PGPub 2013/0231068 A1 (hereinafter Veluppillai).
Regarding Claim 1, Kim teaches a system for wirelessly charging portable electronic devices (Kim, Figs. 7A-7D; Paras. [0101] and [0103]), the system comprising at least one wireless power transmitter at a fixed location (Kim, Figs. 7A-7D, Element 150; Para. [0101], Lines 1-3, “charging pad”), a portable electronic device in proximity to the wireless power transmitter (Kim, Figs. 7A-7D, Element 100; Para. [0101], Lines 1-2, “smart watch”), the portable electronic device comprising a wireless power receiver (Kim, Fig. 6A, Element 140; Para. [0091], Lines 1-2, “smart watch receiver system”) connected to charge a battery (Kim, Fig. 
Greenberg, however, teaches at least two wireless communication beacons in proximity to and at known locations relative to the transmitter (Greenberg, Para. [0039], Lines 1-15), a 3-axis accelerometer (Greenberg, Fig. 2, Element 202; Para. [0028]), a 3-axis magnetometer (Greenberg, Fig. 2, Element 201; Para. [0030]), a 3-axis gyroscope (Greenberg, Fig. 2, Element 203; Para. [0030]), and a controller (Greenberg, Fig. 2, Element 212; Para. [0033] – [0035]) configured to determine an orientation of the receiver with respect to the transmitter (Greenberg, Para. [0031], Lines 1-9).
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of determining the location/orientation of the receiver with respect to the transmitter, Kim would inherently incorporate some type of conventional alignment circuitry commonly understood in the art.  The location circuitry taught by Greenberg, for determining the location/orientation of a receiving device with respect to external beacons in a specific area, teaches one of the many conventional location/orientation methods utilized in the art for determining the relationship of a transmitting device and a receiving device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the 
The combined teaching of the Kim and Greenberg references discloses the claimed invention as stated above, but does not explicitly teach a tunable power electronic circuit.
Veluppillai, however, teaches a tunable power electronic circuit (Veluppillai, Fig. 3, Element 166; Para. [0036], Lines 8-10, and Para. [0040], Lines 1-8), and tune the tunable power electronic circuit based on the determined orientation (Veluppillai, Fig. 3; Para. [0038], Lines 1-22).
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of tuning the receiving circuit based on location/orientation of the receiving device, Kim would inherently incorporate some type of conventional alignment and tuning circuitry commonly understood in the art.  The tuning circuitry taught by Veluppillai, for maximizing the efficiency of the wireless transfer, teaches one of the many conventional receiver circuit tuning methods utilized in the art for maximizing the efficiency of a wireless transfer.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Veluppillai, to tune the receiver circuitry of the charging system of Kim.
Regarding Claim 2, The combined teaching of references Kim, Greenberg and Veluppillai discloses the claimed invention as stated above in claim 1.  Furthermore, Kim teaches wherein the portable electronic device comprises a wristband device (Kim, Fig. 5, Element 120; Para. [0074], Lines 1-2). 
Regarding Claim 3, The combined teaching of references Kim, Greenberg and Veluppillai discloses the claimed invention as stated above in claims 2/1.  Furthermore, Kim 
Regarding Claim 6, The combined teaching of references Kim, Greenberg and Veluppillai discloses the claimed invention as stated above in claim 1.  Furthermore, Kim teaches wherein the wireless power transmitter comprises a transmitter coil having a first diameter and the wireless power receiver comprises a receiver coil having a second diameter smaller than the first diameter (Kim, Fig. 7D; Para. [0108], Lines 1-9. Although Kim does not explicitly discuss the diameter relationship of the transmitting coil to the receiving coil, it would have been obvious to a person of ordinary skill in the art, the coil of the desk transmitter would be larger in diameter than the coil in the watch device.). 
Regarding Claim 7, The combined teaching of references Kim, Greenberg and Veluppillai discloses the claimed invention as stated above in claims 6/1.  Furthermore, Kim teaches wherein the transmitter coil is positioned in a bed (Kim, Fig. 7D; Para. [0108], Lines 1-9. Although Kim’s example describes the transmitter being located in a table of a user, it would have been obvious to a person of ordinary skill in the art, the transmitter could be located in any piece of furniture and be within the scope of the invention.). 
Regarding Claim 8, The combined teaching of references Kim, Greenberg and Veluppillai discloses the claimed invention as stated above in claims 6/1.  Furthermore, Kim teaches wherein the transmitter coil is positioned in a chair (Kim, Fig. 7D; Para. [0108], Lines 1-9. Although Kim’s example describes the transmitter being located in a table of a user, it would have been obvious to a person of ordinary skill in the art, the transmitter could be located in any piece of furniture and be within the scope of the invention.). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2016/0062319 A1 (hereinafter Kim) in view of Greenberg et al. U.S. PGPub 2010/0145236 A1 (hereinafter Greenberg) and Veluppillai et al. U.S. PGPub 2013/0231068 A1 (hereinafter Veluppillai) as applied to claim 1 above, and further in view of Knoedgen U.S. Patent B2 (hereinafter Knoedgen). 
Regarding Claim 4, The combined teaching of references Kim, Greenberg and Veluppillai discloses the claimed invention as stated above in claim 1, but does not detail the circuitry of the receiving circuit.
Knoedgen, however, teaches wherein the tunable power electronic circuit comprises a diode bridge having four diodes arranged in two series-connected legs of two diodes each, with a transistor connected across one of the diodes in each of the legs, with each leg of the diode bridge having an input terminal between the two diodes connected to the wireless power receiver (Knoedgen, Fig. 1; Col. 7, Lines 44-64).
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Knoedgen, for creating a resonant circuit for wireless power transfer, teaches one of the many conventional receiving circuit methods utilized in the art for creating a wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to transfer wireless power in the charging system of Kim.
Regarding Claim 5, The combined teaching of references Kim, Greenberg, Veluppillai and Knoedgen discloses the claimed invention as stated above in claims 4/1.  Furthermore, 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Knoedgen, for creating a resonant circuit for wireless power transfer, teaches one of the many conventional receiving circuit methods utilized in the art for creating a wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to transfer wireless power in the charging system of Kim.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2016/0062319 A1 (hereinafter Kim) in view of Veluppillai et al. U.S. PGPub 2013/0231068 A1 (hereinafter Veluppillai) and Greenberg et al. U.S. PGPub 2010/0145236 A1 (hereinafter Greenberg).
Regarding Claim 9, Kim teaches an portable electronic device (Kim, Fig. 5, Element 100; Paras. [0073], Lines 1-2, “smart watch”) comprising a battery (Kim, Fig. 5, Element 114; Paras. [0075], Lines 1-2), a wireless power receiver (Kim, Fig. 6A, Element 140; Para. [0091], Lines 1-2, “smart watch receiver system”), a power electronic circuit connected between the battery and the wireless power receiver (Kim, Fig. 6A, Element 122d; Para. [0096], Lines 4-6, and Fig. 5, Element 112; Para. [0081], Lines 1-7, “other suitable electronics”), a wireless 
Veluppillai, however, teaches a tunable power electronic circuit (Veluppillai, Fig. 3, Element 166; Para. [0036], Lines 8-10, and Para. [0040], Lines 1-8), connected to tune the tunable power electronic circuit based on the determined orientation (Veluppillai, Fig. 3; Para. [0038], Lines 1-22).
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of tuning the receiving circuit based on location/orientation of the receiving device, Kim would inherently incorporate some type of conventional alignment and tuning circuitry commonly understood in the art.  The tuning circuitry taught by Veluppillai, for maximizing the efficiency of the wireless transfer, teaches one of the many conventional receiver circuit tuning methods utilized in the art for maximizing the efficiency of a wireless transfer.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Veluppillai, to tune the receiver circuitry of the charging system of Kim.
The combined teaching of the Kim and Veluppillai references discloses the claimed invention as stated above, but does not explicitly teach determining the location/orientation of a receiver.
Greenberg, however, teaches a 3-axis accelerometer (Greenberg, Fig. 2, Element 202; Para. [0028]), a 3-axis magnetometer (Greenberg, Fig. 2, Element 201; Para. [0030]), a 3-axis 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of determining the location/orientation of the receiver with respect to the transmitter, Kim would inherently incorporate some type of conventional alignment circuitry commonly understood in the art.  The location circuitry taught by Greenberg, for determining the location/orientation of a receiving device with respect to external beacons in a specific area, teaches one of the many conventional location/orientation methods utilized in the art for determining the relationship of a transmitting device and a receiving device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Greenberg, to determine the position/location/orientation within the charging system of Kim. 
Regarding Claim 10, The combined teaching of references Kim, Veluppillai and Greenberg discloses the claimed invention as stated above in claim 9.  Furthermore, Kim teaches wherein the portable electronic device comprises a wristband device (Kim, Fig. 5, Element 120; Para. [0074], Lines 1-2) and the wireless power receiver comprises a receiver coil extending at least partially through a strap of the wristband device (Kim, Fig. 5, Element 122; Para. [0083], Lines 1-6).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2016/0062319 A1 (hereinafter Kim) in view of Veluppillai et al. U.S. PGPub 2013/0231068 A1 (hereinafter Veluppillai) and Greenberg et al. U.S. PGPub 2010/0145236 A1 (hereinafter Greenberg) as applied to claim 9 above, and further in view of Knoedgen U.S. Patent B2 (hereinafter Knoedgen). 
Regarding Claim 11, The combined teaching of references Kim, Greenberg and Veluppillai discloses the claimed invention as stated above in claim 9, but does not detail the circuitry of the receiving circuit.
Knoedgen, however, teaches wherein the tunable power electronic circuit comprises a diode bridge having four diodes arranged in two series-connected legs of two diodes each, with a transistor connected across one of the diodes in each of the legs, with each leg of the diode bridge having an input terminal between the two diodes connected to the wireless power receiver (Knoedgen, Fig. 1; Col. 7, Lines 44-64).
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Knoedgen, for creating a resonant circuit for wireless power transfer, teaches one of the many conventional receiving circuit methods utilized in the art for creating a wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to transfer wireless power in the charging system of Kim.
Regarding Claim 12, The combined teaching of references Kim, Greenberg, Veluppillai and Knoedgen discloses the claimed invention as stated above in claims 11/9.  Furthermore, Knoedgen teaches wherein the controller is connected to measure an effective resistance across the input terminals of the tunable power electronic circuit (Knoedgen, Fig. 1; Col. 6, Lines 20-60), apply pulse width modulation (PWM) signals to the transistors of the tunable power 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Knoedgen, for creating a resonant circuit for wireless power transfer, teaches one of the many conventional receiving circuit methods utilized in the art for creating a wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to transfer wireless power in the charging system of Kim.
Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2016/0062319 A1 (hereinafter Kim) in view of Greenberg et al. U.S. PGPub 2010/0145236 A1 (hereinafter Greenberg) and Knoedgen U.S. Patent B2 (hereinafter Knoedgen).
Regarding Claim 13, Kim teaches a method for wirelessly charging (Kim, Fig. 3; Paras. [0033], Lines 1-2) a portable electronic device (Kim, Fig. 5, Element 100; Paras. [0073], Lines 1-2, “smart watch”), the method comprising providing a wireless power transmitter at a fixed location (Kim, Fig 6A, Element 150, and Figs. 7A-7D, Element 150; Para. [0101], Lines 1-3, “charging pad”), providing a wireless power receiver in the portable electronic device (Kim, Fig. 
Greenberg, however, teaches, determining a relative position and orientation of the wireless power receiver in relation to the wireless power transmitter (Greenberg, Para. [0031], Lines 1-9).
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of determining the location/orientation of the receiver with respect to the transmitter, Kim would inherently incorporate some type of conventional alignment circuitry commonly understood in the art.  The location circuitry taught by Greenberg, for determining the location/orientation of a receiving device with respect to external beacons in a specific area, teaches one of the many conventional location/orientation methods utilized in the art for determining the relationship of a transmitting device and a receiving device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Greenberg, to determine the position/location/orientation within the charging system of Kim.
The combined teaching of the Kim and Greenberg references discloses the claimed invention as stated above, but does not explicitly teach adjusting the power electronic circuit.
Knoedgen, however, teaches, determining a mutual inductance between the wireless power receiver and the wireless power transmitter based on the relative position and orientation (Knoedgen, Col. 4, Lines 5-45), determining a desired resistance of a power electronic circuit connected to the wireless power receiver based on the mutual inductance, and adjusting an 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry to maximize the efficiency of the power transfer commonly understood in the art.  The switching circuitry taught by Knoedgen, for maximizing the efficiency of the power transfer, teaches one of the many conventional switching circuits utilized in the art for creating an adjustable wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to maximize the efficiency of the power transfer process of the charging system of Kim.
Regarding Claim 15, The combined teaching of references Kim, Greenberg and Knoedgen discloses the claimed invention as stated above in claim 13.  Furthermore, Greenberg teaches wherein determining the relative position and orientation of the wireless power receiver comprises determining the relative position based on signals from wireless communication beacons in proximity to and at known locations relative to the wireless power transmitter (Greenberg, Para. [0039], Lines 1-15). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of determining the location/orientation of the receiver with respect to the transmitter, Kim would inherently incorporate some type of conventional alignment circuitry commonly understood in the art.  The location circuitry taught by Greenberg, for determining the location/orientation of a receiving device with respect to external beacons in a specific area, teaches one of the many conventional location/orientation methods utilized in the art for determining the relationship of a transmitting device and a receiving device.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Greenberg, to determine the position/location/orientation within the charging system of Kim. 
Regarding Claim 16, The combined teaching of references Kim, Greenberg and Knoedgen discloses the claimed invention as stated above in claim 13.  Furthermore, Knoedgen teaches wherein adjusting the effective resistance of the power electronic circuit (Knoedgen, Fig. 1; Col. 6, Lines 20-60) comprises applying pulse width modulation (PWM) signals to the power electronic circuit, and controlling a duty cycle of the PWM signals to adjust the effective resistance (Knoedgen, Fig. 1; Col. 4, Lines 37-56). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Knoedgen, for creating a resonant circuit for wireless power transfer, teaches one of the many conventional receiving circuit methods utilized in the art for creating a wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to transfer wireless power in the charging system of Kim. 
Regarding Claim 17, The combined teaching of references Kim, Greenberg and Knoedgen discloses the claimed invention as stated above in claim 13.  Furthermore, Knoedgen teaches comprising periodically updating determination of the relative position and orientation of the wireless power receiver (Knoedgen, Fig. 1; Col. 6, Lines 20-60) and re-adjusting the effective resistance of the power electronic circuit (Knoedgen, Fig. 1; Col. 4, Lines 37-56). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Knoedgen, for creating a resonant circuit for wireless power transfer, teaches one of the many conventional receiving circuit methods utilized in the art for creating a wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to transfer wireless power in the charging system of Kim. 
Regarding Claim 18, The combined teaching of references Kim, Greenberg and Knoedgen discloses the claimed invention as stated above in claim 13.  Furthermore, Knoedgen teaches comprising continuously updating determination of the relative position and orientation of the wireless power receiver (Knoedgen, Fig. 1; Col. 6, Lines 20-60), and re-
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Knoedgen, for creating a resonant circuit for wireless power transfer, teaches one of the many conventional receiving circuit methods utilized in the art for creating a wireless receiver circuit.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Knoedgen, to transfer wireless power in the charging system of Kim.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2016/0062319 A1 (hereinafter Kim) in view of Greenberg et al. U.S. PGPub 2010/0145236 A1 (hereinafter Greenberg) and Knoedgen U.S. Patent B2 (hereinafter Knoedgen) as applied to claim 13 above, and further in view of Kulik et al. U.S. Patent 9,785,254 B2 (hereinafter Kulik).
Regarding Claim 14, The combined teaching of references Kim, Greenberg and Knoedgen discloses the claimed invention as stated above in claim 13, but does not teach the processing being performed using Kalman filters.
Kulik, however, teaches wherein determining the relative position and orientation of the wireless power receiver comprises determining the relative orientation by processing gyroscope and accelerometer signals in a first Kalman filter and processing gyroscope, accelerometer and magnetometer signals in a second Kalman filter (Kulik, Claim 1). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the receiving circuitry, Kim would inherently incorporate some type of conventional processing algorithms to process the location/orientation of the two devices of the wireless power transfer process commonly understood in the art.  The processing algorithms taught by Kulik, for determining location/orientation of the device(s), teaches one of the many conventional processing algorithms utilized in the art for processing location data.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kulik, to maximize the efficiency of the power transfer process of the charging system of Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zdeblick U.S. PGPub 2016/0324442 teaches a wearable receiver system.
Shaprio et al. U.S. PGPub 2016/0150362 teaches a geolocation bracelet system.
Kostka et al. U.S. PGPub 2015/0079942 teaches a wireless beacon system.
Coza U.S. PGPub 2014/0266160 teaches a method of determining location/orientation of a device.
Todeschini U.S. Patent 10,484,847 teaches wireless beacon to determine a spatial coordinate.
Greenberg et al. U.S. Patent 10,117,204 teaches kinematics sensor to determine the position/orientation of two devices with each other.
Quinn et al. U.S. Patent 10,055,126 teaches a dynamic transceiver path based on measurements from multiple sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859